Case 1:18-cv-05775-ERK-TAM Document 56-1 Filed 06/09/21 Page 1 of 3 PageID #: 415




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   STAR AUTO SALES OF BAYSIDE, INC.                             Civil Action No.:
   (d/b/a STAR TOYOTA OF BAYSIDE), STAR                         1:18-cv-05775-ERK-CLP
   AUTO SALES OF QUEENS, LLC (d/b/a STAR
   SUBARU), STAR HYUNDAI LLC (d/b/a
   STAR HYUNDAI), STAR NISSAN, INC. (d/b/a
   STAR NISSAN), METRO CHRYSLER
   PLYMOUTH INC. (d/b/a STAR CHRYSLER
   JEEP DODGE), STAR AUTO SALES OF
   QUEENS COUNTY LLC (d/b/a STAR FIAT)
   and STAR AUTO SALES OF QUEENS
   VILLAGE LLC (d/b/a STAR MITSUBISHI),
                         Plaintiffs,
          -against-

   VOYNOW, BAYARD, WHYTE AND COMPANY,
   LLP, HUGH WHYTE, RANDALL FRANZEN AND
   ROBERT SEIBEL,
                        Defendants.


                       DECLARATION OF MAUREEN P. FITZGERALD

          Maureen P Fitzgerald, hereby declares under penalty of perjury pursuant to 28 U.S.C. §

  1746:

          1. I am a Shareholder in the Law Firm Marshall Dennehey Warner Coleman & Goggin,

  and counsel of record for the Defendants in this action.

          2. I respectfully submit this Declaration in support of Defendants’ Response to

  Plaintiffs’ June 4, 2021 Motion for a Protective Order seeking various relief, including

  disqualification of counsel.

          3. In response to Plaintiffs’ discovery requests, Voynow produced documents which

  included its work product, workpapers, billing records, invoices and internal communications

  dating back to 2010. These documents contained references to all of the accounting
Case 1:18-cv-05775-ERK-TAM Document 56-1 Filed 06/09/21 Page 2 of 3 PageID #: 416




  professionals employed by Voynow who were assigned, at various points, to work on Plaintiffs’

  engagements at issue in the Complaint.

         4. In approximately April of 2021, Voynow became aware that Plaintiffs’ counsel,

  through its investigator, was interviewing Voynow’s former employees as several of these

  former employees directly contacted Voynow immediately thereafter in April of 2021, after

  having been questioned by Plaintiffs’ investigator.

         5. Shawn McCormack, a former senior-level accountant employed by Voynow from

  approximately 1997 through 2015, informed Voynow in April of 2021, that he had been

  questioned by Plaintiffs’ investigator. Mr. McCormack also directly contacted me in April of

  2021 following questioning by Plaintiffs’ investigator.

         6. John Breslin was employed by Voynow from approximately 2009 through 2012 and

  worked on Plaintiffs’ engagements at issue in the Complaint. As part of his work, he was onsite

  at Plaintiffs’ premises. Mr. Breslin informed Voynow in approximately April of 2021 that he

  had been questioned by Plaintiffs’ counsel’s investigator.

         7. In early June of 2021, Voynow advised its former employees, Shawn McCormack,

  John Ressling, Mike Corrigan and Dave Lombardo, that Plaintiffs were issuing subpoenas for

  their depositions in this accounting malpractice case. Voynow advised each that if they wanted

  to have legal representation from its counsel for their deposition, they could but were not

  required to do so.

         8. Through its professional liability insurance coverage, Voynow’s former employees

  are entitled to representation as to actions taken by them during the course and scope of their

  employment which are at issue in the pending case.
Case 1:18-cv-05775-ERK-TAM Document 56-1 Filed 06/09/21 Page 3 of 3 PageID #: 417




          9. In response to Voynow’s communication, Mr. McCormack and Mr. Ressling have

  indicated that they want legal representation at their deposition and have requested that

  Voynow’s counsel of record represent them. Mr. Lombardo declined representation. Voynow

  has no knowledge about the preference of Mike Corrigan.

          10. At no point did I nor any other attorney in defense counsel’s firm contact or solicit

  either Messrs. McCormack, Breslin, Lombardo or Corrigan regarding legal representation for

  their deposition.

          11. I declare under penalty of perjury that the foregoing is true and correct.




  Date: June 9, 2021                              Maureen P. Fitzgerald

  LEGAL/138893080.v1
